LEWIS, J.
Chapter 261 of the Laws of 1888 was enacted for the purpose of furnishing relief to indigent and suffering soldiers, sailors, and marines who served in the war of the Rebellion, who might need assistance. To that end it was provided in said act that the proper auditing board of any town where the poor are supported by the town instead of the county shall provide such sum or sums of money as may be necessary, to be drawn upon by the commander and quartermaster of any post of the Grand Army of the Republic in said town; or, if there is no post in said town, then by the commander and quartermaster of the post located nearest to the city or town, upon the recommendation of the relief committee of said post, in the same manner as is now provided by law for the relief of the poor, provided the soldier is and has been a resident of the state for one year or more; and the orders of said commander and quartermaster shall be the proper vouchers for the expenditure of said sum or sums of money. Section 2 provides that, in case there be no post of the Grand Army of the Republic in any town in which it is necessary that such relief as provided for in section 1 should be granted, the town board of said town shall accept and pay orders drawn by the commander and quartermaster aforesaid located in the nearest city or town, upon the recommendation of the relief committee, who shall be residents of the town in which relief may be furnished. It is provided by section 8 of said act that the commander of any post which shall undertake the relief of indigent veterans before the acts of the commander and quartermaster may become operative in any city or town shall file with the town clerk of said town a notice that said post intends to undertake such relief, and giving the names of the relief committee; and the commander is required annually during the month of October to file a similar notice, and also a detailed statement of the amount of relief furnished during the preceding year, with the names of the persons to whom such relief shall have been furnished, together with a brief statement in each case from the relief committee upon whose recommendation the orders were drawn. The execution of the laws of our state providing for the relief of the poor is generally confided to officials selected by the electors of the town or county, as the case may be; and, as these officials derive their authority from the electors of the town, they naturally feel a degree of responsibility to discharge the duties of their office with due regard to the interests not only of those who may need assistance, but also in the interests of their constituents, many of whom contribute as taxpayers to raise the funds appropriated for such relief.
By this act of 1888 members of relief committees are appointed by the commander of Grand Army posts. In this case the commander making such appointments was not a resident of the town of Bindley. Commanders thus appointed are not responsible to the residents of the locality for their appointment, nor for the manner in which they discharge their duties. No safeguards against fraud or extravagance in ordering relief seem to be provided for in said . act. Neither the officers of the Grand Army nor the committee of *448relief are public officers, neither do they act under the sanction of any official oath. It was said by Judge Earl, in the case of People v. City of Rome, 136 N. Y. 494, 32 N. E. 984, in construing this statute, that:
“Such an extraordinary statute, which thus places the public money at the uncontrolled disposal of irresponsible persons not chosen by the people or appointed by any public body or under the control of any public officer, should, so far as possible, be limited in its operation and scope, and public policy requires that it should be strictly and narrowly construed.”
We are required to determine this case upon the petition, writ, and return. Code Civ. Proc. § 2138. The board, in considering and rejecting this claim, were called upon to act upon the facts presented to them. The account presented by the relator was for $71, which, as was alleged in the account, was for food, care, and assistance furnished Gleason during and about the month of July, 1893. The recommendations of the relief committee, upon the strength of which the relator claims to have furnished the relief, each bore date July 28,1893. The orders upon the town to pay the sums mentioned bore the same date, which was presumably subsequent to the time the relief in question was furnished the soldier. The relator failed to furnish any detailed statement of what food, care, and assistance she had furnished, what price she had charged per day or week, or what length of time she had boarded and cared for Gleason. No detailed account, so far as appears, was kept by the relator of her service and care. It was made to appear to the board that Jerome B. Hovey, the husband of the relator, had presented in Ms own behalf a claim to the board for the same amount in 1893, wMch they rejected. It further appeared that John F. Gibson had a bill for relief furnished this same soldier during the months of Hay and June, 1893, of $90. Both Hovey and Gibson were members of the relief committee for the town of Bindley for the years 1893 and 1894. It was made to appear to the board that these two members of the relief committee had furnished relief wMch, as such, committee, they had recommended. The error of the board complained of by the relator consisted in rejecting and disallowing her account. It may well be doubted whether, under the act in question, they had, as the auditing board of that town, the authority to allow and pay her claim. By section 1 of that act the only duty the auditing board is required to perform is to provide such sum or sums of money as may be necessary to be drawn upon by the commander and quartermaster of the Grand Army post. It is provided by section 2 that, in case there be no post of the Grand Army of the Republic in any town in which it is necessary that such relief as provided for in section T should be granted, the town board of said town shall accept and pay the orders drawn. The town auditors and the town board are two different bodies. The town board consists of the supervisor, town clerk, and justices of the peace or any two of such justices. Section 160 of chapter 569 of the Baws of 1890. Sections 172 and 173 of said act provide for the election of a town board of auditors consisting of three members; while by section 174 the board of auditors is vested with the power of the town *449board with respect to auditing, allowing, or rejecting claims. The power to pay claims does not seem to have been conferred upon them.
The case of People ex rel. Harlow Carpenter against the same defendants as a board of town auditors was submitted without argument with the case of the relator Hovey. Carpenter’s claim was for food, care, and assistance furnished the same Jerry Gleason during the months of May and June, 1893, upon the order of the same commander, and upon the recommendation of the same committee. There were two recommendations in Carpenter’s case. The first one was dated July 7, 1893, and called for relief to the amount of $70. Indorsed upon this recommendation was the order of the commander and quartermaster for that amount The second recommendation of the relief committee was dated July 27, 1893, and recommended relief to Gleason to the amount of $28, upon which was indorsed the order of the commander and quartermaster upon the town for that amount. There was a failure in this as in the Hovey case to state the items in the account. The claim was for food and attendance furnished to the same Mr. Gleason during the months of May and June, and amounting to $98. To that amount the auditors were informed that it was claimed that relief had been furnished to Gleason during the months of May, June, and July, amounting in all to $169, to a man who was at the same time in the receipt of a monthly pension of $10, and who had in the month of April of that year received for his labor the sum of $79; making in all $278 for his support for a period of less than 100 days, being at the rate of about $3 per day. If town auditors are to be compelled to audit such bills upon such evidence, the act under review will furnish a fruitful field for fraud and extortion. We think the defendants, upon the facts presented to them, were justified in refusing to allow the claims.
The writs in both cases should be dismissed, but without costs. All concur.